January 11, 1977




The Honorable Gene Knize           Opinion No. H-922
County Attorney
Ellis County                       He: Authority of a
Waxahachie, Texas 75165            commissioners court to
                                   reduce the salary of the
                                   secretary to the county
                                   attorney.

Dear Mr. Knize:

     You have requested our opinion regarding the authority
of the Commisssioners Court of Ellis County to reduce the
salary of the county attorney's secretary. On August 27,
1976, the commissioners court approved "amended salary
classifications" for fiscal 1977. Included therein was a
salary increase which the county attorney had requested for
his secretary. On November 19, 1976, the commissioners
court approved a new salary schedule,~effective December 1,
1976. The new schedule reduced the salary of the county
attorney's secretary to its pre-September 1 level. The
county attorney had not requested the decrease.

     Article 332a, V.T.C.S., provides that

          salaries of assistant prosecuting attorneys,
          investigators, secretaries and other office
          personnel shall be fixed by the prosecuting
          attorney, subject to the approval of the
          commissioners court of the county or the
          counties composing the district.  Sec. 5.

"Prosecuting attorney" is defined to include county attorneys.
Sec. 1. In Attorney General Opinion H-908 (1976), we held that a
commissioners court was authorized to refuse approval of
salaries proposed by a prosecuting attorney pursuant to
article 332a. We indicated, however, that the prosecuting
attorney was responsible for initially setting the salaries.
In our opinion, while the commissioners court may reject
any salary proposal submitted by a prosecuting attorney,
it may not itself fix that salary.

                       P. 3864
The Honorable Gene Knize - page 2     (H-922)



     It would appear that the Commissioners Court of Ellis
County, by virtue of its November 19 order, has attempted
to fix a new salary for the county attorney's secretary.
Under the terms prescribed by article 332a, only the county
attorney may set the salary of his secretary. Unless and
until he proposes a salary change to the commissioners
court, his secretary's salary cannot be altered. Accordingly,
under the facts you have presented it is our opinion that
the Commissioners Court of Ellis County was without authority
to reduce the salary of the county attorney's secretary from
that set by the county attorney and approved by the
commissioners court on August 27, 1976.

                       SUMMARY

            Pursuant to article 332a, V.T.C.S., a
            commissioners court may not set the salary
            of the county attorney's secretary. Its
            authority thereunder is limited to
            approval or disapproval of the salary fixed
            by the county attorney.

                                 Vfiy truly yours,




                                   ttorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee
jwb



                         P. 3865